Title: From George Washington to Robert R. Livingston, 19 September 1782
From: Washington, George
To: Livingston, Robert R.


                  
                     Dear Sir,
                     Verplanks point 19th Sep. 1782
                  
                  I have had the pleasure of receiving your favor of the 11th—The political intelligence which we have lately had from Europe is so contradictory that little dependence can be put upon it, more especially as we have it principally thro’ the channel of an enemy’s Paper, wch I take it for granted is calculated to answer, as much as possible their own views.
                  Why we have nothing from our own Ministers is, as you observe, truly unaccountable—In the Parliamentary debates consequent of the death of the Marquis of Rockingham, and the resignation of Mr Fox, Burke &ca one side assert, & the other deny matters so confidently that there is no possibility of forming an accurate judgment—I cannot but look upon Lord Rockingham’s death however as a most unfortunate event; and that, at best, the Negociation if not broken of, will be procrastinated.  This however will be soon known, for if the Ministry are seriously disposed to Peace, upon such terms as we can accept their Acts must soon evince it.  In the meantime it will be our policy to proceed as if no negociations were on foot.
                  I am extremely glad to hear from good authority that the Dutch Fleet had put to Sea—The arrival of public cloathing from Holland is an interesting event—as the Army is more in want of Linnen at this time than of any other Article except money.
                  The French Troops have crossed the Hudson, and are, for the present taking ground at Peekskill.  An embarkation, from some Accts, is taking place at New York—said to consist of about 2500 men—the intelligence is not yet perfect—& the conjectures of its destination are various—the Men of War are wooding & watering.  I am—with much truth Dr Sir yr most obedt & affe.
                  
                     Go: Washington
                  
                  
                     P.S.  I have the pleasure to inform you that Mr Livingston & your freinds at the manner were very well two or three days ago.  Yr Brother Edwd is now in this Camp.
                  
                  
                     G. W—n
                  
               